Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 1 of 18




              EXHIBIT S
    Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 2 of 18


0




                                                                                                                    1/1
                                          > x>

           Nora Lee

           From:      James Wang [|wang@shlnnfuamerioa.coni]                                                    /■ a ^
           Sent;      2007ir-3H'(Oaa»1A7;38                                                                    ,V;,f«
           To:        'Erni, Barbara'
           Cc:        'Mark Breckan'
           Subject: redesign 4-ton Jack stands
           Hi Barb,
           Per your previous request, you would like to know Ihe cost of redesign the 4-tan Jack to make the
           maximum height to be 21 ”, here is the outcome for your reference:

              1 Option A; redesign the 4-ton jack stands to come with maximum height 21“ (lift range: 13-5/16” to
                21 - and will be 29 lbs) and the FOB China cost will be MMg because the additional materials and
                new tooling,
             2. Option B; As we explained to you at our previous meeting, we will make a slot within the roll pin
                stopper, By doing this, we will extend the maximum height of the current model (50163) from 17-
                5/18" to 18-5/16" and the additional cost will bo only $0,15 (from $10.75 to $10.90).

           Please review Ihe above Information and let us know your comments. Thank you.

           Best Regards,

           Janies Wang
           SFA Companies
           Office; 816,410.5688
           Office; 8! 6,891.6390x147
           Mobile: 816.255.0425




             23/12/2013




                                        Confidential - Attorney Eyes Only Subject to a Protective Order                   MVP0Q9141
        Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 3 of 18


p   i




                                                                                                                       1/2


              Nora Loo

              From:           Nora [nora-tee@nivphk.com]
              Sent;           2011.-«p9;|20iy«D:i 17:37
              To:             'Mark Breckan’
              Cc:             'Jeff Noland'; MVP HK - Kristy Chan (kristy-chan@mvphk.com); MVP HK - Jack Liu
                              (jaok@mvphk.oom); SFT - Sheng Wang (shang@shlnnfu.com)
              Subject:        RE: Information needed
              Attachments: item specification (Sept 2011),xls
              Dear Mark,

              Attached the information that John requires.

              B. Rgds,
              Nora


              From: Mark Breckan [mailto:markb@1282bbbg.com]
              Sent: Tuesday, September 20, 2011 5:55 AM
              To; sunny-zhang@mvphk,com
              Cci Nora; Jeff Noland
              Subject! FW: Information needed

              Dear Sunny -
              Please note request from John regarding specifications regarding our Items. John is asking that we get
              this information back to him by end of business tomorrow, Tuesday. They need this to update their
              internal information.
              Please forward completed information so I can follow up with John,
              Thank you In advance for your help.
              Mark

              From: Grosche, John [mailto:John.Grosche@kcdbrands.com]
              Sent: Monday, September 19, 2011 ‘1:24 PM
              To: Jeff Noland; markb@1282bbbg.com
              Subject: Information needed

              Mark/Jeff,

              Can you confirm the following Information for me by COB tomorrow?

              Floor Jacks (Z ton aluminum and 4 ton steel)
              Minimum lifting height
              Maximum lifting height
              Chassis length
              Handle length

              Jack Stand (2-1/4. 3 and <1 ton)
              Minimum lifting height
              Maximum lifting height
              Base dimension (inches)

              Bottle Jacks (2.6.12 and 20 ton)
              Minimum lifting height
              Maximum lifting height



              13/2/2014


                                      Confidential - Attorney Eyes Only Subject to a Protective Order                  MVP009197
    Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 4 of 18


t




                                                                                                  H2/2

          Base dimension (inches)

          Thankyoul

          John Grosche
          Product Manager, Craftsman
          Sears Holdings Management Corporation
          3333 Beveriy Road, DC-215B
          Hoffman Estates, IL 60179
          Office: 847-286-7002
          Fax: 847-286-3606
          Cell: 224-345-0817
          John.Grosche@kcdbr3nds.com



                   DieHard
          SEARS HOLDINGS




          13/2/2014



                                Confidential - Attorney Eyes Only Subject to a Protective Order    MVP009198
                     Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 5 of 18




      Sears Items Information

                                                                                                             T
      MVP model
                    Sears No,       Description         Min. Height       Max. Height          Chassis Length Handle Length   Base Dimension
         no.
         B702         50280       2 ton bottle jack       7-1/4"           13-11/16"                                           3-3/4" X 3-3/4"

o
         B706         50282       6 ton bottle jack       8-5/8“           16-13/16'                                             4-1/2" X 4"
o                                 12 ton bottle jack      9-7/16“            18-5/8"
3        B712         50284                                                                                                    5-1/4" X 5-1/8"
=3]
CL
<D
=3
         B720         50285      20 ton bottle jack       9-1/2'            18-11/16'                                         6-1/4" X 5-15/16"
£D       G694         50156      4 ton garage jack        5-3/4'            19-13/16"             27-1/4"          52"
>                                                                      17-1/2" (with load)
o        G620         50239     2 ton aluminum jack       3-3/4'                                  28-1/8"          44"
                                                                      18-1/2" (without load)
*<
(D
       T930203        50182     2-1/4 ton jack stands     10-5/8"            17-1/8”                                           7-1/2" X 6-3/4"
'<m                                                                            21"
CO      T9612         50159       3 ton jack stands      13-7/18"                                                             8-7/8" X 6-11/16"
o        T6904        50163       4 ton jack stands       11-7/8'            18-3/8’                                           8-3/4" X 7-1/2"
3

0>
c
cr
<i>
o
o
u
3
<?
o
<
O
Q.
CD




<
Tf
§
<D
CO
CD
    Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 6 of 18


9   i




                                                                                                                           Ki/2


          Nora Lee
          From:     frank-lu [frank-Iu@mvphl<.com]
          Sent;     2007.<if.3;i 120 Alffl-3:08
                                                                                                                  .1, .t
          To:       Nora Lee; James Wang
          Cg:       'Joey Su'; 'wu-qing-yan';'?? - Maggie Ma'; 'laLping-shun'; 'Steven Huang'
          Subject; Re: 1^37402 new 4-ton Jack stand for Sears
          Dear James,

          Just re-confirm my promise on Hie phone last Friday for the price of 4 ton jack stand. 2 or 3%
          allowance frain $12.96. Please let me know your final quote for keeping on the file, Thanks!

          BR

          Frank


           — Original Message —
           From; Kora t.,ee
           To; James Wang; 'Frank. Lii (Wei Fii)'
           Cc: 'Joey .$n'; 'wu-Qing-vaii': 7’ - Maggie Ma': 'lai-Diiig-.slnm' 'Sieveii Hiiimg'
           Seat; Saairday, March !0,2007 6:1'J PM
           Subject: RE: T-37402 new 4-tmi jack stand for Sears

            Dear all.

            Please be reminded that fty cost of this jack stands is around $12.06 and quote the
            tooling cost seperately. I have added a little bit to $13,03 in order to offset the tooling
            cost.

            B. Rgds.
            Nora

                   -----Original Message-----
                   From: James Wang [mallto;Jwang@stilnnfuamerIca.cam]
                   Sent! Friday, March 09, 2007 7:53 AM
                   To: 'Frank Lu (Wei Fu)'
                   Cc: 'Joey Su'; 'wu-qing-yan'; 'Nora Lee'; 'tSS - Maggie Ma'; 'lai-ping-shun'; 'Steven Huang’
                   Subject: T-37402 new 4-ton Jack stand for Sears

                   Dear Frank,
                   As you may recall wa are currently working on a project for Sears regarding a new 4-ton Jack
                   stand to have maximum Height to reach 21". The background story is Sears associate buyer
                   (Barb) thinks our current lift range of 50163 Is too small (from 12" to 17-B/18") and she would like
                   to see the options that can make the lift range bigger. We previously provided an option to Sears
                   by making a slot within the roll pin stopper so the maximum height can be raised another Inch
                   higher,, but Barb would like to.see whatklnd of the.prloing.ls for a 4-ton Jack stand.to. have 21"............
                   maximum height so she can have the reference.
                   We received a quote of T-37402 from Nora today which is $18,65 (FOB Gong Yi for Sears and
                   factory cost Is $13.03); however, we think this pricing Is not fitting Into the right pattern of pricing
                   structure If we oompaie with the other Jack stands;




           20/12/2013




                                      Confidential - Attorney Eyes Only Subject to a Protective Order                               MVP009227
Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 7 of 18




                                                                                                          H2/2


           50168 3-ton SUV Jack Stands (lift range up to 21" and weight 2a.9lbs}: Sears cost $8,75
           60163 4-ton Jack Stands (Lift range 12" to 17-5/18” and weight 26 lbs): Sears cost $10,75
           T-37402 4-ton Jack Stands (Lift range 13-5/16" to 21” and weight 29 lbs); Sears cost $16.65
           50160 6-ton Jack Stands (Lift range 15-3/8” to 24-5/16" and weight 38.6 lbs) Sears previous cost
           $17,23 (discontinued item)
            Based on the information listed above, we would like to have your understanding about our question
            on the pricing of T-37402. In addition, please help to re-quote the factory cost so Nora can ra-
            oaloulate the quote to Sears accordingly (That will be great appreciated If we can have the re-quote to
            get back to Sears by tomorrow). Please also let us know the additional cost for making a slot within
            the roll pin stopper so we can get back to Sears at the same lime. Thank you,


            Best Regards,

            James Wang
            SFA Companios
            Office: 816,410.5688
            Office: 816.891.6390x147
            Mobile: 816.255.0425




       20/12/2013




                              Confidential - Attorney Eyes Only Sub|ect to a Protective Order                         MVP009228
Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 8 of 18




‘v
                                                                                                               SI/3


     Nora Lee

      From;            James Wang nwang@3h!nnfuanriailGa.coml
                                                                                                       n V -I
      Sent:            2007ip3fl14aaSgH7:0'I
                                                                                                       qi f‘J ' r*-
      To;              'Nora Las'; 'frank-lu'
      Co:              •Joey Su'; 'wu-qing-yan'; '77 - Maggie Ma'; 'lai-plng-shiin'; 'Steven Huang’   f ff". )
      Subject:     RE: T-37402 new 4'ton Jack stand for Sears
      Attachments: redesign 4-ton jack stands (6,04 KB)
     Dear Nora,
     Sony for the late response because I was tied up with Sears samples yesterday.

     After discussed with Frank and received the information from you. I have offered the quotes with re­
     design 4-ton lack stands to Barb already. Please see the attached email for your rafaranoe. As you can
     see, I quoted at $16,16 which is 3% lower than your quote because the new quotes was too high than the
     current 50163 and too.olose to the previous 6-ton jack stand (50150) and them Is not reasonable ratio
     among these 3 models by capacity of product weight. Also, the reason thaU didn t lower the pnoe too
     much (I know I couldn't do so) is also faeoause I would Ilka Sears to stay with currant model with simple
     modification (option B). However, please be noted Sears will probably NOT accept the additional cost
     with option B but at least we did toke aiiy chance to Increase the price for factory (Per my conversation
     with Frank, the'additional cost that comes with the modiliGation may not be an Issue for factory at all).

      Per Barb's previous email, she will not have further discussion with this project until 3-ton dumlnum Ja^
      Issues are resolved. So, I will keep you posted if there Is any update later. Thank you again for preparing
      the quote and let me know if you have any comments.

      Best Regards,
      James Wang                                                                                          ___
      From: Nora Lee [mailto:nora-lee@mvphk.com]
      Sent: Monday, March 12, 2007 10:55 PM
      To: frank-lu; James Wang
      Co: 'Joey Su'; 'wu-qing-yan';'?? - Maggie Ma'; 'tal-ping-shun'; 'Steven Huang'
      Subvert: RE; T-37402 new 4-ton Jack stand for Sears

      Dear James,

      Please advise me your idea and decision on the new 4 ton jack stands quote. Thank
      you.

      B. Rgds.
      Nora
                —Original Message—
                From: frank-lu [manto;rrank-lu@mvphk.com]
              ' Seiit: Monday, March 12, 2007 9:08 AM
                To: Nora Lee; James Wang
                Cc 'Joey Su'j 'wu-qIng-yan';'?? - Maggie Ma'; 'lai-ping-shun'; 'Steven Huang'
                Subject: Re: T-37402 new 4-ton Jack stand for Sears

               Dear James,
               Just m-cnnfirm my promise on the phone last Friday for the price of 4 ton jack stand, 2 or 3%
               allowance from $12.96. .Please let me know your final quote for keeping on the file. Thanks!



       23/12/2013




                                  Confidential - Attorney Eyes Only Subject to a Protective Order                     MVP009229
    Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 9 of 18




                                                                                                                H2/3

o              BR .......

               Frank


                 —.- Orielnal Message —
                 Piom: Noia Lee
                 To: Jnmes'Warig: 'Prank Lu (Wei Ri)'                                   .
                  Cc; 'Joey Su'; ■wa-aing-van'; 71 - Magaie Ma!; W-pinsajiBa. '■
                  Seot Sattirday, Match 10,2007 6:13 PM
                 .Subject; KE: T-SVW new 4-lon jack stand fin-Sears
                                                                                                                                      !'
                 Dear ail,

                 Please be reminded that «y cost of this jack stands is around $12.96          duote the
                 tooling cost seperately. i have added a lltUe bit to $13.03 in order to offeet the
                 tooling cost

                 B,. Rgds...        ...........................                             ...   .    ...
                 Nora.............................
                          —Original Messags—
                          From: lames Wang [maltto3wang@shlnnfuamerica.com]
                          Sent! Friday, March 09, 2007 7:53 AM
                          To: 'Frank Lu (Wei Fu)'                                                            .
                          Cc: 'Jdey Su’j ’wu-qlnryan’; 'Nora Lee'; '«@ - Maggie Ma'; 'lai-pmg-shun; 'Steven Huang
                          Subject! T-37402 new 4-ton jack stand for Seats

                          Dear Frank,


o                         As vou mav recall we are currently worldng on a project for Seats regarding a new 4-ton jack
                          stenTS^maZum Height to reach Z1^ The background stp^ is
                          (Barb) thinks our current lift range of 60163 Is too small (frorn 12 to 17-6/16 ) and she vrould
                          like to see the options that can make the lift range bigger. We f
                          to Sears by making a slot within the roll pin stopper So the maxlmurn height gari be r^ssd
                          another In^ higher, but Barb would like to sea what Wnd of the pricing Is tor a 4-lon jack stand
                          to have 21" maximum height so she can have the refarenca
                         ■ Ws received a quote of t-37402 ftbrn Nora today whioh ls$18.e5 (FOB Gong Yi tor Sears and
                           factory cost is $13.03); however, we think this pifclny w nolStbng info ihe right psttem o.
                           pricing stojolure if ws compare with the other jack stands:

                           60159 3-ton SUV Jack Stands (HR range up 1° 2,1’I®?!?                                  «
                           50163 4-ton Jack Stands (Llft.range 12 to 17:6/18 and                                      ■
                           7-37402 4-ton Jack Stands (Lift range 13-6/16" to 21" and weight 29-lbs). Sears cost $1S65
                         ■ 50160 tton Jsok Stands (Lift range 16-3/8" to          and weight 38.5 lbs) Sears previous
                           cost $17,23 (discontinued Hem)
                           Based on the information ll3ted.abova, wewould like             Vbur underetartolng abo^ our
                           fliiestten on the orlclnq of T-37402. In addition, please help to re-quote the factorv cost so
                           htore can r^calcuNe the quote to Sears accordingly (That win be groat appreciated t( we can
                           tevi Hre r^quete to get back to Seam by tomomow). Please also let us know he edd|honat
                           cost for making a slot within the roll pin stopper so we can get back to Sears at the Same time,
                            Thank you.




                           James Wang
                           SPA Companies


            23/12/2013




                                        Confidential - Attorney Eyes Only Sublect to a Proieclivs Order                       MVP009230
Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 10 of 18




                              .>o(^ oy( k^Jo                                                                       I'l/i

       Nora Lea

        From:             James Wang Owang@Bhinnfuam0rioa.com]
                                                                                                                           -1
        Sent:             2007fii2;^28Hfi]aH B;18                                                                     ■'    V



        To:               'wu^qing-yan'; WongJohnson'; 'Maggls-Ma'; 'Nora Lee'; 'Chanlvan'
        Cc:               'Joey'; 'Frank Lu (Wei Fu)'; 'Lai Pin Shun (Wei Fu)’; 'Betty Hung p®?'; tony-
                          choi@mvphK.cam
        Subject:          RE; Sears new request - 4 ton Jack stands
        Follow Up Flag:
       Flag Status:       Flagged
       Dear Tiger,

       Please advise the availability of quotes and product spaolfioatlona of the high lift 4-ton Jack stand. Sears
       is checking with me with the updated status again. Thank you.

       Best Regards,

       James Wang

       From: wu-qing-yan [mallto.'wu-qIng-yan@mvphk,com]
       Sent: Friday, Februaty 23, 2007 6:46 PM
       To: Janies Wang; 'WongJohnson'; 'Maggle-Ma'; 'Nora Lee'; 'Chanlvan'
       Cc; 'Joey'; 'Frank Lu (Wei Fu)’; 'Lai Pin Shun (Wei Fu)'; 'Betty Hung                 tony-choi@mvphk.cam
       Subject: Re: Sears new request - 4 tan Jack stands

       Dear James,

       Regards,

         ------ Original Message ——■
         From: .fanes ffang
         J'°: ' gu-alnK-yan' ; ’ Itong.rolinsoii' : 'llaggie-tla' i 'Rdvii Lae ; Climilvan
         Co: '.Toby' : Frank Ui (8lei Fii)' | 'Lilt Pin Slmn nVHl Fui' ; ’Bcttv Hung               ; tmiy-
         choi^volik. com
         Sent; Saturday, Pelrruary 24, 2007 7:,i8 M
         Subject; Sears now request - 4 ton jack stands

         Dear Nora and Maggie,

         This is the same request from Mark's meeting recap, but I just want to bring up Independently to remind
         you.
         As you may recall, Barb was concerned about the small support range of the 4-ton Jack stands. We
         received her new rsquest at the meeting on Wednesday that Is she would like us to quote on another 4-
         ton Jack stands which comas with 21" maximum height, (She needs the information so she can decide If
         It is necessary for her to make the changes),

         1 understand Tiger is tied up with the 3-ton aluminum jack now, but please have another engineer to
        'work on this project so we can get back to Barb soon. Thank you.

         Best Regards,

         James Wang
         SFA Companies
         Office; 816.410.5688
         Office: 816,891.6390x147
         Mobile: 816.fes.0425



        19/12/2013




                                 Confidential - Attorney Eyes Only Subject to a Protective Order                                MVP009238
Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 11 of 18




                                                                                                              Hl/2

       Nora Loq
       From:     James Wang [|wang@5hlnnfuamerlca.comI
       Sent!     ■2007.'E|52HiraafflA6:54
       To:       'wu-qlng-yan'; 'Maggle-Ma'
       Co:       'Dennis Yu'; Ivan'; 'Nora Lee'
       Subiecti RE: 50163
       Dear Tiger,

       If there is any change that needs to be made for this model; yes, sears will make a running change for the
       inventory. Please understand and let’s solve this problem first.

       Best Regards,
       James Wang
       Front! wu-qing-yan [mailto:wu-qlng-yan@mvphk.com]
       Sent: Thursday, Februaiy 15, 2007 1:57 AM
       To: Maggie-Ma; James Wang
       Cc: Dennis Yu; Ivan; Nora Lee
       Subject; Fw: 50163

       Dear James,


       mm -
         Dear Tiger:
        1, T6374S;»Sna5!<M*fitt'tt-, R:5:^3ES:aSl5!JTfl>T-
        fl|) . Sa!jmJiiSf;^'HJ!iia3!|)467mm(18 3/8") ,     )^302mm(11 7/8").
        2, inftaffMrrW, K*^lKlS«i»m-M20” (608mm,                                           W
        ±, »ffi®!(tS:«W»«R««jJn20tnm,                            aEUaftatl-. SttafKiSliSi®*
        mmmn, *WJ^323mm(12 11/16'') .                                    *ia3iI(|fl1224»JV20"S
        )^1000»/20" .

        Thanks and Best Regards


          —^'7- .Original Messa^
          From; wu-ding-van
          Sent; Thursday, February 15, 2007 8:28 AM
          Subjoot; Fv; S0163


          ------ Oi'iglnal Messago
          From; .la'i'iib.s .\yit»
          To; ■ (ift'/K: - Wi'i! ' : * Chanlvnn' : *Mai-k Yueh-Wci PiT
          Cc: Vi<^Bic-Ma*’ ; ' LecNpra* < ' DENNIS'
          Sent: Thursday, February 15, 2007 7:57 AH
          Subject: 50103

          Dear Tiger,

          Remember previously Sears complained about the small support range of 4-ton jack stand (50163)
          before we received the orders. After we received the Initial order, we think everything was fine until


       19/12/2013




                                  Confidential - Attorney Eyes Only Subject to a Protective Order                    MVP009239
Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 12 of 18




                                                                                                           W2/2

         Seare mentioned that again recently. Please let me know If there IS anyway to extend the support range to
         at least over 20" (for maximum height)?
         Here are some thoughts for you to think about this project:

           1. Without working on the re-desfgn, how high can we extend the maximum height from current
              model?
           2. If Sears requires the maximum height needs to be at least 20", what changes need to be made?

         I understand Chinese New Years la coming but it you can provide some information before that, It will be
         greatly appreoiated.            I Will have meeting with them on next Tuesday, and I know they will ask me
         about this projeot). Please helpl
         Best Regards,

         dsmes Wnng
         SPA Companies
         Orficei 81().410.5SS8                                                                                                        I
         Office; 81«.891.6390xl47
         Mobile; 816,255.0425

                                                                                                                                      i




                                                                                                                                  I




       19/12/2013




                              Confidential - Attorney Eyes Only Subject to a Protective Order                         MVP009240
Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 13 of 18




                                                                                                                              H4/4


                 Cc; 'Joey Su'; 'Betty Hung ???'; %'S - (EWHi'; 'Frank Lu (Wet Fu)'; 'Lai Pin Shun (Wei Fu)'; tony-
                 :hoit5)mvDhk.com; 'Dennis Yu - SFA'
                 Subject: Sears 50163 (4-ton Jack stand)

                 IJeai' Jame.'a,
                 Kegiirdlng T-6904,please noted that factory reply as follow;
                 1, The earliest ship date for complete 6,000 pairs.
                 If we can place order and confirm the packing by Jan-29-07,6000PRS can ship
                 on Mar-13-07.

                     1. 2 The schedule (date and quantity) for partial shipments,
                     2. If we can place order and confirm the packing by Jan-29-07,3000PRS, ship
                        date Feb-t 5-07(but Sears sail date is always on Tuesday),if we arrange to
                        ship on Feb-20-07(there is during the chines new year),Feb-27-07(GongYi
                        port may not open).and factory cannot move up any prs to ship on Feb-13-
                        07
                     3. the balance-3000PRS,ship date :IVIar-13-07.
                     4,
                      5. Regards
                      6. Maggie
                      7.
                      8.
                     ------ Or-i^^inai          .......
                     IG: ' liinggia-Ma ; noi'a-loii^ifioyiihh. cmi :         ianL'’ ; ' .iliiv l.aG'
                     tc; laav iiii [ 'Uffllv lltlltfi W?’ ; liiifii " iki L i                 i.ii nvai Fu)' ; 'Iji Pin .Sliijii (iVal
                     tuT. ; l<i[iv-i;liBliimviihk.G(iiii~l)i-niiis Yu - SI'A
                     3ont: llotincsdny, Jammi'y 2<1, 2007 11:48 PM
                     Subjuot;                                    y 7 I--y                       iSaar.s S0163 (4--ton .iack atatui)

                     Dear All,

                     Good NewsI
                     Mark Just got a phone call from Barb confirming our 4-ton jack stands (#50163) passed the
                     testing at Sears lab (thank you, evetyonel). I will follow up with Sears art department to gel the
                     approval on the packaging accordingly. However, Barb requires us to provide the shipping
                     schedule for their Inilial order quantity - 6,000 pairs by tomorrow. Here is what she wants to
                     know:

                       9. The earliest ship date for complete 6,000 pairs.
                      10. The schedule (date and quantity) for partial shipments.


                     Best Regards,

                     James Wang
                     SFA Companies
                     Office: 816.410.5688 .
                     Office: 816.891.6390x147
                     Mobile; 8I6.2S5.0425




        19/12/2013




                                 Confidential - Attorney Eyes Only Subject to a Protective Order                                         MVP009261
Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 14 of 18




      Nora Lee

      From:                     Dennis Yu [ciyu@shlnnfuamerloa,com]
      Sont:                     2007fpi;^ l7|3a!l8H 0:38                                          i
                                                                                             'I
      To:                       MBreckan
      Cc:                       Jamas Wang; lvan-chan@mvphl<.ootn
      Subjsct:                  RE: 4 Ton Jack Stands - 50163

      Attachmenta;              60163-M0.pdf




       50163-M0.pdf

                      Hello Mark,

      I attach you the correct manual for this jack stand. Also, the max. and min. height are the ones that
      Kathy measured and it is changed onto the new manual,

      Sorry for the Inconvenience caused.

      Dennis

      ------Original Message------
      From: MBreckan [mailto:nnbreckan@)speedslte,com]
      Sent: Tuesday, January 16, 2007 10:08 AM
      To: Dennis Yu
      Cc: James Wang
      Subject; FW; 4 Ton Jack Stands - 50163
      Importance: High


      Dear Dennis -
      As requested by jemes.
      Please review comments from Kathy regarding 4 ton jack stand and get
      back to
      me so I can respond to Kathy today. I will be departing my office within
      the
      next 2 hours. Will wait for your response.
      Mark


      ------Original Message------
      From: ErnI, Barbara [mallto;beml00@searshc.corn]
      Sent; Monday, January 15, 2007 4:04 PM
      To; Mark Breckan - MVP
      Subject: FW: 4 Ton Jack Stands - 50163
      Importance; High

      Mark -
      I need a response regarding this NOW. We have exactly 1 month before
      this
      stuff. needsTo.be.on.the-water.ln time for the reset,..What are we .
      submitting
      for the 4 Ton Jack??? Why did I receive something different?? Is this
      what
      was agreed upon In the ALR??7 I don't care about the manual, that can
      be
      worked on later. But now I need confirmation, via email, as to the
      lifting
                                                             1




                               Confidential - Attorney Eyes Only Subject to a Protective Order                MVP009364
Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 15 of 18




      ranges and ratchet collar lock design agreed upon In the ALR, Then I
      need to
      know, via email, if this Is actually what was submitted. If not, i need
      to
      know, via email, when we can get the correct version.

      We may have just missed the window for getting this through on the
      reset.

      Barb



     From; Guerra, Kathryn
     Sent; Mon 1/15/2007 12:07 PM
     To: ErnI, Barbara
     Subject; RE: 4 Ton lack Stands ■ 50163



      HI,



     A quick look at these stands shows;



      1.      The included manual Is not for this product The ratchet/collar
      lock
      Is for a different design (press tab). This unit Is locked with a roll
      pin.
      2.       When the roll pin Is inserted, max height Is 17-5/16 inches, not
      the
      18-3/8 inches claimed, This Is a big difference. You gat a whopping
      S-S/16
      Inches of lift???
      3.      Minimum height claimed 11-7/8", actual 12 Inches (closer).



      Shall I proceed with load testing????



      Kathryn Guerra

      Group Engineering Manager/Product Safety

      Sears Holdings Corporation

      847-206-615S




                                                            2




                               Confidential - Attorney Eyes Only Subject to a Protective Order   MVP009365
 Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 16 of 18




   Nora Lee
   From:                    Ivan Chan [WIVP] [tvan-chan@mvphk.com]
   Sent:
   To:                     maggie-ma@mvphk.com
   Cc;                     nora-lee@mvphk. com
   Subject:                FW: 4 Ton Jack Stands - 50163

   Attachments:            RE; 4 Ton Jack Stands - 50163



        0
    RE: 4 Ton Jack
    Stands - 50163
                     FYL

   ....... Original Message........
   From: MBreckan [mailto:mbreckan@speedsite,com]
   Sent: Wednesday, January 17, 2007 12:58 AM
   To; 'Dennis Yu'
   Cc: 'James Wang'; ivan-chan@mvphk.com
   Subject; RE; 4 Ton Jack Stands - 50163


   Dear Dennis
   Thank you for your prompt response and action regarding this matter. I have already spoken with
   Kathy and told her that the information will sent to me and I will deliver to her today.
   Mark

   ....... Original Message------
   From; Dennis Yu [mailto;dyu@shinnfuamerica.com]
   Sent: Tuesday, January 16, 2007 10:38 AM
   To; MBreckan
   Cc; James Wang; ivan-chan@mvphk.com
   Subject; RE; 4 Ton Jack Stands - 50163

   Hello Mark,

   I attach you the correct manual for this jack stand. Also, the max. and min. height are the ones that
   Kathy measured and It is changed onto the new manual.

   Sorry for the Inconvenience caused.

   Dennis

   ------Original Message------
   From: MBreckan [mailto;mbreckan@speedsite.com]
   Sent: Tuesday, January 16, 2007 10:08 AM
   To: Dennis Yu
   Cc: James Wang
   Subject: FW: 4 Ton Jack Stands - 50163
   Importance: High


   Dear Dennis -
   As requested by James.
   Please review comments from Kathy regarding 4 ton jack stand and get
   back to
   me so I can respond to Kathy today. I will be departing my office within
   the
   next 2 hours. Will wait for your response.
                                                       1
                                                                                                    MVP010117
CONFIDENTIAL
 Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 17 of 18




   Mark


   ------Original Message------
   From; Erni, Barbara [mallto:berniOO(i)searshc,com]
   Sent; Monday, January 15, 2007 4;04 PM
   To: Mark Breckan - MVP
   Subject; FW: 4 Ton Jack Stands • 50163
   Importance: High

   Mark -

   I need a response regarding this NOW. We have exactly 1 month before
   this
   stuff needs to be on the water in time for the reset. What are we
   submitting
   for the 4 Ton Jack??? Why did I receive something different?? Is this
   what
   was agreed upon in the ALR??? I don't care about the manual, that can
   be
   worked on later. But now I need confirmation, via email, as to the
   lifting
   ranges and ratchet coller lock design agreed upon in the ALR. Then I
   need to
   know, via email, if this is actually what was submitted. If not, I need
   to
   know, via email, when we can get the correct version.

   We may have just missed the window for getting this through on the
   reset.

   Barb



   From; Guerra, Kathryn
   Sent: Mon 1/15/2007 12:07 PM
   To: Erni, Barbara
   Subject; RE: 4 Ton Jack Stands - 50163



   HI,



   A quick look at these stands shows:



   1.      The included manual is not for this product. The ratchet/collar
   lock
   is for a different design (press tab). This unit is locked with a roll
   pin.
   2.       When the roll pin is Inserted, max height is 17-5/16 Inches, not
   the
   18-3/8 inches claimed. This is a big difference. You get a whopping
   5-5/16
   inches of lift???
   3.       Minimum height claimed 11-7/8’’, actual 12 inches (closer).



                                                        2
CONFIDENTIAL                                                                   IVIVP010118
 Case 3:13-cv-00257-JAM Document 305-19 Filed 10/11/18 Page 18 of 18




   Shall I proceed with load testing????



   Kathryn Guerra

   Group Engineering Manager/Product Safety

   Sears Holdings Corporation

   847-286-6155




                                              3
CONFIDENTIAL                                                    IVIVP010119
